

Exhibit 10.15




2014 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS


The 2014 annual base salaries of the following Named Executive Officers of
Ameren Corporation (“Ameren”), Union Electric Company (“UE”) and Ameren Illinois
Company (“AIC”) (which officers are employed by Ameren and/or an Ameren
subsidiary as of February 28, 2014, and were determined to the extent applicable
by reference to the Ameren Proxy Statement and the UE and AIC Information
Statements for the 2014 annual meetings of shareholders and by reference to the
definition of “Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K)
are as follows:


Name and Position at February 28, 2014
2014 Base Salary


Thomas R. Voss
Chairman and Chief Executive Officer – Ameren(1)




$1,062,000


Warner L. Baxter
President – Ameren(1) 
Chairman, President and Chief Executive Officer – UE


$642,000(2)


Martin J. Lyons, Jr.
Executive Vice President and Chief Financial
     Officer – Ameren, UE and AIC




$566,500


Charles D. Naslund
Executive Vice President – UE




$476,000


Gregory L. Nelson
Senior Vice President, General Counsel and
     Secretary – Ameren, UE and AIC




$453,500


Daniel F. Cole
Chairman, President and Chief Executive Officer – Ameren Services Company




$427,000


Richard J. Mark
Chairman, President and Chief Executive Officer – AIC




$424,500


Bruce A. Steinke
Senior Vice President, Finance, and Chief Accounting Officer – Ameren, UE and
AIC




$330,000



(1) On February 14, 2014, Mr. Voss advised the Ameren board of directors of his
intention to retire from his position as President of Ameren, effective February
14, 2014, as Chief Executive Officer of Ameren, effective April 24, 2014, and as
Chairman and member of the Ameren board, effective July 1, 2014. On February 14,
2014, Mr. Baxter succeeded Mr. Voss as President of Ameren and a member of the
Ameren board. On April 24, 2014, Mr. Baxter will succeed Mr. Voss as Chief
Executive Officer of Ameren. The Ameren board expects that Mr. Baxter will
succeed Mr. Voss as Chairman of the Ameren board.
(2) Effective April 24, 2014, Mr. Baxter’s base salary will be increased from
$642,000 to $950,000.

























    